EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 12/28/2021.

The application has been amended as follows: 
In claim 14, line 7, the examiner has change “a drive” to - -a driver- -.
The examiner has cancelled claim 23.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As to claim 1, the prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) fails to teach an end effector for use with a surgical device, the end effector comprising:  an outer tube including a longitudinal slot, and wherein a portion of a follower is configured to engage the longitudinal slot and first and second helical grooves of a drive assembly; and in combination with other structural limitation of the independent claim.  The follower of Kaplan only engages first and second helical groove of a drive assembly.  Kaplan does not disclose an outer tube within a longitudinal slot.  Therefore, the follower of Kaplan does not engage a longitudinal slot of an outer tube and first and second helical grooves of a drive assembly.
As to claim 14, The prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) fails to teach an end effector for use with a surgical device, the end effector comprising:  a pin, the pin extending through at least one longitudinal slot of the driver; and in combination with other structural limitation of the independent claim.  The follower (pin) of Kaplan engages first and second helical 
As to claim 22, the prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) further fails to teach an end effector for use with a surgical device, the end effector comprising:  a pin, the pin extending through at least one longitudinal slot of the driver; in combination with a needle assembly including a first needle extending distally from a needle block, and second needle extending distally from the needle block, the first needle being parallel to the second needle.  Kaplan only teaches a single needle and would not function as intended with a second needle (rotation inhibited).  The follower (pin) of Kaplan engages first and second helical grooves of a drive assembly.  Kaplan does not include a second pin that extends through a longitudinal slot in a driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771